MOORE, Circuit Judge, dissenting.
The majority opinion overlooks the government’s total failure to establish probable cause to arrest when the defendant was initially stopped in his car. Even if the government had reasonable suspicion for an investigative Terry stop, this stop ripened into an arrest for which the government lacked probable cause. The district court therefore properly concluded that the defendant’s statements must be suppressed as fruits of an illegal arrest. *407For reasons set forth below, I must respectfully dissent.
I. Fruit of the Poisonous Tree Doctrine
Under the fruit of the poisonous tree doctrine, the court must consider whether derivative evidence, in this case the incriminating statements by the defendant regarding ownership of the guns seized at his home, “has been come at by exploitation of [the initial] illegality or instead by means sufficiently distinguishable to be purged of the primary taint.” Wong Sun v. United States, 371 U.S. 471, 487-88, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963) (quoting MAGUIRE, EVIDENCE OF GUILT, 221 (1959)). This doctrine serves two purposes, “deterring lawless conduct by federal officers” and “closing the doors of the federal courts to any use of evidence unconstitutionally obtained.” Brown v. Illinois, 422 U.S. 590, 599, 95 S.Ct. 2254, 45 L.Ed.2d 416 (1975) (quoting Wong Sun, 371 U.S. at 486) (internal quotations omitted). Whether the taint of an illegality has been sufficiently dissipated depends on whether the incriminating statements at issue in this case “w[ere] sufficiently an act of free will to purge the primary taint of the unlawful invasion.” Wong Sun, 371 U.S. at 486.
The government’s illegal arrest of the defendant tainted the admissibility of the defendant’s incriminating statements which he subsequently made. Specifically, the government has failed to demonstrate that it either had probable cause to arrest at the time the defendant was stopped in his car, or that it acted within the bounds of a legal Terry investigatory stop. Therefore, the district court properly concluded that the defendant’s statements must be suppressed as fruits of the government’s illegal arrest, even though the defendant received a Miranda warning prior to making these statements.
II. Probable Cause to Arrest
The Fourth Amendment provides that “[t]he right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause.” U.S. CONST, amend. TV. The government may, however, arrest or seize a person without a warrant when the arrest is supported by probable cause. See United States v. Strickland, 144 F.3d 412, 415 (6th Cir.1998). Our circuit applies a stricter standard of review for warrantless searches than it does for warrants issued by an impartial magistrate judge. See United States v. Carriger, 541 F.2d 545, 553 (6th Cir.1976). The government bears the burden to establish the legitimacy of its warrantless search. See United States v. Akraw 920 F.2d 418, 421 (6th Cir. 1990). To determine whether probable cause to arrest exists, a reviewing court must undertake a “totality-of-the-cireumstances approach.” United States v. Pelham, 801 F.2d 875, 877 (6th Cir.1986), cert, denied 479 U.S. 1092, 107 S.Ct. 1305, 94 L.Ed.2d 160 (1987) (citing Illinois v. Gates, 462 U.S. 213, 230-31, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983)).
While the government claims that Mrs. Cooper was a credible source whose de-tañed statements based on first-hand knowledge were sufficient to give rise to probable cause, Agent Hoback’s own testimony undermines this assertion. Agent Hoback testified, “If there were guns in her house, that would mean that she was teñing at least the truth about guns being in her house ... I was going to the house to see if [Mrs. Cooper] was telling the truth.” Joint Appendix (“J.A.”) at 135-36. Agent Hoback explained that he wanted the defendant “detained until [he] could get in the house and look to see whether *408there was evidence to support what [Mrs. Cooper] was telling us was going on.” J.A. at 142.
Thus, Agent Hoback’s own statements demonstrate that there could not have been probable cause for arrest at the time the defendant was stopped in his car because the agents had not yet confirmed whether or not the defendant in fact possessed guns in his home as his wife had stated. Aware of Mrs. Cooper’s motive to fabricate her statements given her volatile marital relations with the defendant. Agent Hoback doubted Mrs. Cooper’s credibility. Lieutenant Adair also admitted that he did nothing to corroborate Mrs. Cooper’s statements as to whether or not the guns she claimed that the defendant possessed were actually located in the Coopers’ residence.
In view of the totality of the circumstances, the officers lacked probable cause to arrest the defendant at the time he was stopped in his car absent further corroboration as to the existence of the guns in the defendant’s house. Corroboration of Mrs. Cooper’s statements regarding guns at the house occurred only after the defendant was stopped, detained, and placed in the back of a police car. Furthermore, the officers stopped the defendant who was driving his BMW sedan, even though Mrs. Cooper explicitly stated that her husband “sometimes kept a gun in his truck,” but had not suggested he kept a gun in the BMW. Indeed, a search of the defendant’s BMW revealed no guns or drugs. Based on the totality of circumstances, the police impermissibly arrested the defendant without having the requisite probable cause.
III. Terry Investigative Stop
If viewed as a Terry stop, the government’s actions exceeded the scope of a permissible investigative stop. The Fourth Amendment protects against unreasonable searches and seizures. See United States v. Obasa, 15 F.3d 603, 606 (6th Cir.1994). “A ‘seizure’ occurs when police detain an individual under circumstances where a reasonable person would feel that he or she is not at liberty to leave.” Id. A Terry investigatory stop is a narrowly drawn exception to the requirement of probable cause under the Fourth Amendment and must be supported by reasonable suspicion of criminal activity. See United States v. Richardson, 949 F.2d 851, 856 (6th Cir.1991). This circuit has held that “reasonable suspicion can be based on a totality of circumstances no one of which standing alone would create a reasonable suspicion.” United States v. Anderson, 923 F.2d 450, 455 (6th Cir.), cert. denied, 499 U.S. 980, 111 S.Ct. 1633, 113 L.Ed.2d 729 (1991).
The scope of law enforcement activities in an investigative stop depends upon the circumstances that originally justified the stop. See Obasa, 15 F.3d at 607. Consequently, “the officer may ask the detainee a moderate number of questions to determine his identity and to try to obtain information confirming or dispelling the officer’s suspicions. But the detainee is not obliged to respond. And, unless the detainee’s answers provide the officer with probable cause to arrest him, he must then be released.” Id. (quoting Berkemer v. McCarty, 468 U.S. 420, 439-40, 104 S.Ct. 3138, 82 L.Ed.2d 317 (1984)).
“When a detention rises to the level of a full-fledged arrest, however, the Fourth Amendment demands that the seizure be supported by probable cause.” Garde-nhire v. Schubert, 205 F.3d 303, 313 (6th Cir.2000) (citing Dunaway v. New York, 442 U.S. 200, 212-14, 99 S.Ct. 2248, 60 L.Ed.2d 824 (1979)). We have recognized that an investigative stop may ripen into an arrest when there is “any ‘clear depri*409vation of liberty caused by law enforcement officials,’ ” even if there are no formal words of arrest. United States v. Hatfield, 815 F.2d 1068, 1071 (6th Cir. 1987) (quoting United States v. Canales, 572 F.2d 1182, 1187 (6th Cir.1978)). An investigatory stop that exceeds the bounds of Terry constitutes an arrest that can be justified only upon a showing of probable cause. Gardenhire, 205 F.3d at 312; Richardson, 949 F.2d at 858.
In a case involving similar facts to this case, a panel of this court reversed the district court’s order denying the defendant’s motion to suppress evidence, because the police unreasonably seized the defendant by moving the defendant into the police car for questioning and then taking her to the police station where she was detained further and subjected to more questioning. See United States v. Butler, 223 F.3d 368, 375 (6th Cir.2000). The court noted that once the defendant answered the police's questions and consented to a patdown which revealed nothing suspicious, the police were required under the Fourth Amendment to release the defendant. Id. The court concluded that “[t]he officer’s continued detention of the defendant in the back of a locked patrol car ripened the investigatory stop into an arrest” which constituted an illegal seizure of the defendant because the officers lacked probable cause for arrest. Id.
As in Butler, the defendant in this case was detained in the back of a police car where he was questioned by officers, after a search of the defendant’s vehicle revealed nothing suspicious. Similarly, the investigatory stop here ripened into an arrest when the defendant was detained, handcuffed, placed in a police car, and transported from the scene of the stop to another location. Parallel to Butler, having found no guns or drugs in the defendant’s car, the officer was required to release the defendant unless he had probable cause for arrest. This circuit has held that the police exceed the bounds of Terry by placing the defendant in the back of a police vehicle. Such actions not only constitute a seizure, “but also cross[] the line into an arrest.” Richardson, 949 F.2d at 857. Thus, the defendant was effectively arrested when the officer placed him in the backseat of the police car.
After the investigatory stop ripened into an arrest, the government was obligated either to establish probable cause to support the arrest or to release the defendant. Although the officer formally arrested the defendant after receiving information that guns had been recovered at the defendant’s residence, defendant Cooper was already under arrest for purposes of the Fourth Amendment once he was removed from his vehicle, handcuffed, and put in the back of the police car after the officer’s search of the defendant’s vehicle produced no firearms or other contraband. Therefore, in the absence of probable cause required for arrest, the government exceeded the scope of a legal Terry stop. Because the government failed to show that the taint of its illegal arrest was purged at the time the defendant made his incriminating statements, the defendant’s statements constituted fruits of an illegal arrest which must therefore be suppressed. See Wong Sun, 371 U.S. at 487-88.
IV. Voluntariness
In Michigan v. Mosley, the Supreme Court held that the “admissibility of statements obtained after the person in custody has decided to remain silent depends under Miranda on whether his right to cut off questioning was scrupulously honored.” Michigan v. Mosley, 423 U.S. 96, 104, 96 S.Ct. 321, 46 L.Ed.2d 313 (1975) (internal quotations omitted). I am not persuaded *410that the government demonstrated that it “scrupulously honored” the defendant’s right to remain silent when, after the defendant stated that he did not want to make a statement, the officer continued to speak with the defendant in the guise of “clarification.” Just as the police are required to stop all questioning when a suspect invokes his right to counsel, see Davis v. United States, 512 U.S. 452, 458, 114 S.Ct. 2350, 129 L.Ed.2d 362 (1994), the police must similarly cease questioning when a suspect, as in this case, states that he does not want to make a statement. See, e.g., United States v. Ramirez, 79 F.3d 298, 304-05 (2d Cir.), cert. denied, 519 U.S. 850, 117 S.Ct. 140, 136 L.Ed.2d 87 (1996) (applying the rationale of Davis to the right to remain silent and stating that “once a suspect has unequivocally invoked his right to remain silent whether in the form of refusing to answer questions or asking that an ongoing interrogation be terminated, his request must be scrupulously honored”) (internal citations omitted).
For the foregoing reasons. I respectfully dissent.